Case 1:18-cv-12571-LTS Document 1-1 Filed 12/14/18 Page 1 of 7




          EXHIBIT A
Case 1:18-cv-12571-LTS Document 1-1 Filed 12/14/18 Page 2 of 7
Case 1:18-cv-12571-LTS Document 1-1 Filed 12/14/18 Page 3 of 7
Case 1:18-cv-12571-LTS Document 1-1 Filed 12/14/18 Page 4 of 7
Case 1:18-cv-12571-LTS Document 1-1 Filed 12/14/18 Page 5 of 7
             Case 1:18-cv-12571-LTS Document 1-1 Filed 12/14/18 Page 6 of 7




                                                 Commonwealth                     of MaissachusotIs

                                                                                           "TRIAL 17.:QURT OF             1HE 01.41. tor:AL
                                                                                               styp:EIRK)9: 47.01.1f1 OEPARTfil
                                                                                               VOL re0Cicilt 146, •             ete,

              11004*            tireh:          ff
                    I- • 7,414                          CC:ILNa4t411.15

                                                                                 SUMMON S

                              ISPE1rLU T                                  P-1.4.0-14                                               ofttini4foli row)


  V411.j.        tiOtt
                     .1111.4$411.11, 1ii PJ4 1IUtroorev. hbOtho 11.,74 iontittel                                                   yOu, /1, copy of LIA

        ittlitrh rtrtio.fe.iit 1f4t. tigtipM IMO                i'VtiC1,4041 re) 1414'4 5/.:Trirrtink ktle              beigh001 4
                                                                                                                                 *0-1Pirti.             1$14111.1
            fl thit 1111/01
                          1.r.;:;:.q .$ cirv.r.'i#:l
                                                  1 i                    tt. YOU MUT ACT PRO-MR.11.Y TO PA61ECt                                             RiCVi


  4eciio 111404 ilittopOitovi lo thin loN4.1tit
  /
  1                                                           ioritin#                 20 tifit.o, If eleoti,               fofq)ottii, Ititt dfigt frtigy f.,Sfiddif
  thrl C.11441 41lIALAM1,..“1,
                             6 egiij                 frii7 144101111 00prTiftfrro                   ft5t Irl Ike..t t;:01)pl&-61           ,eteiD itiw)lobo IPA)

  OilfcerittitOre           5vtkit0410,rftVifl !IWO, *tit ertn1                                                        1111 0.rAitIti -awe(' i   Jti OA:Ott"
  tel             .1h4 ei-telltOf *MI 1114(                    ft -you rifooff                 ilano to rtoportit, you tmt regt,t.fout Fu.
  ao4p        içto çf Ortio        wri ii riç froirs thin Ci,
            to•flti4pon0,          totr,Nritl10 t11.1.(1                   ',r:jttit tan                       Kfripfon to). *Err fh       r.rsnI and
            1.5 tio ritatftiftn%, Alio!floy (t:0 Wirtf i ii d1. ifkitirilpil.M40:01:1), 'VW                   1;1111        thit
                   titOoft,d orfeifimbi ,Rftsponmi W.11I ir'1111 e.:`,11.44"6 Offiktp
                           . ImatisOti-5:1; try..0104               petenh..,ANO
    OieglihrtlCif otwtirirt .11 c6py          4';)1411-41iNp-4,.'iro..0 to Ihtt

                                   1 01413001.4X,
            ttf, Iii inI I iylPtIr ,                                                   crin'          t1.1 rolpQrtmo Itt         CtorfATO.ilttrt YOUr Aptiwty
  trtikiiffiafftf W.1.,91.1301 VINA Altpt,tit K;AT: tiimgttlee Vati ''re                        uf.).4 fit e.ith ptf.t703Olofi of Irv) copypitik.
 $4,ifty, ailfooes, cAitotl tiff.,ImplPro dO.Iirtriost, rt:11.4t b<t 40.1164 irMIT Arrallotivr r...0                                fr!.4111'0.:).0'yip%it gifieft OA'
  WO:thil44r1 jr. pitort,              Iiwko any :- 1101egi tjiad;ttlit.                          (1'101400 ti)tivciviiltip4c                       fllryl oft}
                                                                                  0totiti.,,.1.,)Nori yri owl'fel4:kjliff4
 11440 Oti:ft4 .$44410. lftr,i$ 474 LtgInt.iltlitki 40fictittiotto ftkiI t;74111.4.                                                                     vaim.%
                          014ttilty0,4*.lt yL);# nttiy tt.tbk              fv3101 Ln            1J1,914111/110.11b0.14.3,111))1ftirfl rril!*id 141 this •
 loterstilt if yoo        10.hllidt. .Yelgt Plikt Pfeil                             .03u oft4.0 op441.10.1.1 ';'1 n Itay             ittyriktf
            . .                                       ,
:0,1,11470i. Of Vi Veli1161,626,i1J1r1
                        .         .      fe.11' Ft NI'? l'o! rign             you Trp..ist 006)tlito•
                                                                                                       '4'1er riidt„3
                                                                                                        .." •
                                                                                                                      ',rthxylitli'dief
                                                               ..                      •   -
 ft41011, rib rI14.40 014.11: I ft aw441) rt-kr,1                                                 00141444)0.0)10 10

'.44>ltfiket 16.,P4ortitil*f.''.0             1:M4':'411 I                    V.114kOW iii littal*r.
                                                                  91***11411 "i !Of;              "
                                                                                   '
Ic' 1),,
      ,/(1110f;,rfitAitft0 4133441 WI Ofilt:Ot;01111 10.14111;                       71.1011         Mitt,h. R.. tiv. Ft 12.                                      fl
        *Ito 414.
                .10.    hiOftt Oct     nioirtivi, you                          f
                                                  intiti4 440 c*Pte.wittk •Iho rri-)                    r C,vi14,10rxxtri4
         (11474. 1, fl hol turiu.-ryt ittif           ttt, rktiv...,11                                     i1vtaalito41

 1 eaWo 1.1111
.,
                            otakilea. a 144
            Case 1:18-cv-12571-LTS Document 1-1 Filed 12/14/18 Page 7 of 7




      101Aymisier*A. Yogi eity,:i. wi eil In                         I               p Nee o, trwor H rti eheite.DM inpt Ne,uttlx..> NM*
  (6mto.irtit'ler reopze vite torAternetelenfäwii.itiollitile ei. vieim.mineerviciAuleAneieiP

‘otitälted inr4uneelon oh ah litie12, zu!'cl.11 dee« aVr''übee, .,. -.
                                                                                       Weilarie 03fixe lep et 9,N21 nutice te tno
               .5 a›:..f.ereki to ‘.mt..:: t':..- skt noid ryj ilp.,;teet cri thh freie er.yeile ifiriteii* or e.,,kezt:;r1 to ili...ser..
LJSt Iti-Urittl4

ygt./ Atigted .totir to. yry.)1
                         ,.,
                              ,,,01 0 ,. f,:.i                ['kg,4!r.•:, 'an!:.




Kel,fe 4: ei diviin



                                                        ,ie                                                             '.U.
                                                                                                                        e    '
                                                                                                                             ''':e'ZKGe
                                                                                                                                      'e                   sY
                                                                          'Ä`       ,,i4e-':;'...Megie,2 ,

oir            ine.+4,1 0 r,11.4d !;:r tj- 1         ref I r ty                     'i. ea4reil'i gine biiiyite4-9041        ,,,!',:1),r,!,t1'., 1 Ki."1
                                                                                                                        f f. ,
         :>a berkebe i1 kÄeer4<ed r -',..,?* tjea ..‘41,, r




                                                       P80or or seRvicE OF'PROOESe
                                                          ..    &, :kiii1124; ,, ,
                    th,A             it....! f; ft ,.....                                       .. i..        1.4' fi   :Illiii:evetit.
                           z;(e                                                  g,firtif,r:frl. narr« 11 !rgs
                                     ..-1 .-{iVi( 1 i I ilth ri, ,fi ::::11r. flf,                                         mor io gni
                                                                                                                        ttiiiti
'foZ!„.«,‘).;e19:                           g. t:',i-4., 5'' 1121!r:!
                                                                                                         :Ze'L




                                                                                             M


                      Rezetes:eoroei

                pülre,eg             Thw theglje,T yrjU.:ktilletienver:014 .11,15,.e..FV.hICIANT 111 "trat1     HUN
                                             014 DIEGEN'!'                                fIN'T.HE'.P1149.C9.,1rt
